Citation Nr: 1645616	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  14-40 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to payment of or reimbursement for the costs of medical expenses incurred for unauthorized service provided at a non-VA medical facility on April 6, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to April 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2014 decision of the Department of Veterans' Affairs (VA) Medical Center in Orlando, Florida.  

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  On April 6, 2014, the Veteran incurred medical expenses when he received unauthorized, non-VA medical treatment at the Halifax Health Medical Center in Daytona Beach, Florida.  
 
2.  The Veteran required emergency treatment following intense right shoulder/back pain and swelling such that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to the Veteran's life or health. 
 
3.  A VA or other Federal facility/provider was not feasibly available. 
 
4.  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA healthcare system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment. 
 
5.  The Veteran is financially liable to Halifax Health, Radiology Associates, and HHCSI Oncology for the emergency treatment rendered on April 6, 2014. 
 
6.  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment rendered on April 6, 2014. 
 
7.  The intense right shoulder/back pain and swelling was not due to a work-related injury. 
 

CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical services rendered on April 6, 2014, at a non-VA facility have been met. 38 U.S.C.A. §§ 1725, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 17.1002, 17.1004 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to payment of or reimbursement for the costs of private medical expenses incurred for service provided at a non-VA medical facility on April 6, 2014.  Significantly, he has not claimed that the treatment rendered at Halifax Health Medical Center was authorized in advance by VA.  Additionally, the evidence of record does not show, nor has the Veteran provided evidence showing, that the Veteran or Halifax Health received the authorization for treatment from VA that is contemplated by 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.54.  As such, the Veteran has two avenues through which he may obtain reimbursement of unauthorized medical expenses incurred in non-VA facilities, 38 U.S.C.A. § 1725 or § 1728.  Among other things, Section 1728 requires that the need for emergency treatment be associated in one of several ways with an adjudicated service-connected disability or for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program.  38 U.S.C.A. § 1728.  None of those circumstances is present in this case.

Under 38 U.S.C.A. § 1725, The Veterans Millennium Health Care and Benefits Act, reimbursement may be made for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA healthcare participants (i.e., enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728; 38 C.F.R. § 17.002.  

To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public. 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002. 

The failure to satisfy any of the criteria precludes VA from reimbursing the Veteran for such expenses.  See 38 U.S.C.A. § 1728; see Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 542 (1997).  

Under the Millennium Health Care Act, a claim must be filed within 90 days after the latest of the following: (1) July 19, 2001; (2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; or (3) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).  

Here, a review of the Veteran's treatment records reveals that he arrived at the Halifax Health Medical Center emergency department on Sunday, April 6, 2014.  He was seen by medical staff, at which time he reported swelling of the right back and indicated that he had experienced "some pain in his right thoracic back" for "approximately a week."  The Veteran further indicated that on that day he had noticed some swelling and fluid in his back.  After a series of tests, the Veteran was diagnosed as having inflammation of the right dorsi muscle, prescribed an anti-inflammatory agent, and instructed to apply ice to the affected area.  He was told to follow-up with his family practice physician, and then discharged later on April 6, 2014.

At his February 2015 Travel Board hearing, the Veteran testified that he woke up the morning of Sunday, April 6, 2014, experiencing "incredible pain" and swelling in his back shoulder.  He and his spouse decided that the symptoms were severe enough to warrant medical treatment and drove to the Halifax Health Medical Center.  The Veteran claimed that there was not a VA facility at which he could have sought treatment because the William V. Chappell, Jr. VA Satellite Outpatient Clinic in Daytona Beach, Florida, where he usually sought treatment (30 minutes away) was closed on Sundays, and he had was not sure whether the Orlando VA Medical Center (2 hours away) was open.  The Veteran denied ever informing the medical staff at Halifax Health Medical Center that he experienced pain in his back for approximately one week prior to seeking treatment; rather, he indicated he informed the staff that he experienced previous pain in his eye due to shingles which was unrelated to his back/shoulder pain.  He explained that the level of pain he was experiencing on the morning of Sunday, April 6, 2014, was so severe that anyone in his situation would have gone directly to the emergency room for treatment.

To this point, the Board agrees the Veteran's right shoulder/back pain and swelling were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

As the VA Satellite Outpatient Clinic in Daytona Beach, Florida, was closed on Sundays, and the Veteran was not certain whether the VA Medical Center in Orlando, Florida, (approximately a 2-hour drive away) was opened, the Board also finds that a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.

The Board notes that the Veteran is service connected for bronchitis (which was evaluated as 10 percent disabling at the time of the April 6, 2014, medical treatment) as well as chondromalacia of the right and left knees (each evaluated as noncompensable).  The Veteran was enrolled in the VA healthcare system as early as March 2007 and associated records show that he had received medical services within the 24-month period preceding the April 6, 2014, non-VA emergency treatment.  

A review of the claims file reveals that the Orlando VA Medical Center Fee Basis Unit received notification that the Veteran had received emergency treatment at Halifax Health Medical Center on April 7, 2014, one day after such treatment was rendered.  VA received the records from Halifax Hospital in June 2014.  An October 2014 decision by the VA Medical Center in Orlando, Florida, indicates that the Veteran was liable to Halifax Health in the amount of $3460.00, to Radiology Associates in the amount of $175.00, and to HHCSI Oncology in the amount of $650.00 in relation to the medical services rendered on April 6, 2014.  In addition, at his February 2015 Travel Board hearing, the Veteran testified that he did not have any healthcare coverage other than the VA.  

In light of the foregoing discussion, the Board finds that all of the criteria for payment of or reimbursement for the cost of unauthorized medical expenses incurred in a non-VA facility on April 6, 2014, have been met. 


ORDER

Entitlement to payment of or reimbursement for the costs of medical expenses incurred for unauthorized service provided at a non-VA medical facility on April 6, 2014, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


